Citation Nr: 1643757	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-33 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse and son



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal jurisdiction of the claims file was transferred to the Winston-Salem RO.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the
RO in Winston-Salem, North Carolina in March 2010.  The Veteran also testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in August 2011.

In March 2014, the Board remanded the Veteran's claims for additional development.  

In a September 2014 rating decision, the Veteran was granted a 50 percent rating for his service-connected PTSD effective December 28, 2007.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted for the entire appeal period at issue, the issue as styled above remains in appellate status.  

The Board notes that additional VA treatment reports were added to the claims file after the most recent supplemental statement of the case.  However, the records are cumulative of the evidence previously considered and do not reflect any relevant findings with regard to the issues decided herein.  Therefore, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been shown to cause occupational and social impairment with reduced reliability and productivity; it has not been shown to cause deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; total occupational and social impairment; or symptoms approximating such impairment.

2.  For the entire appeal period at issue, the Veteran's hearing loss was manifested by no worse than level I hearing in the right ear and level II hearing in the left ear.

3.  The Veteran's currently diagnosed tinnitus was as likely as not incurred during active duty.  

CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

2.  Criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2015).

3.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the examiner at the VA examination in 2010 found that the Veteran's bilateral hearing loss impacted his occupational activities in that he has difficulty hearing.  The most recent examiner indicated that the Veteran's hearing loss did not impact his ability to work.  The examiners of record also reviewed the claims file which included information as to the types of problems his bilateral hearing loss caused.  As such, it is clear that the examiners addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected disabilities have worsened since the most recent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

Historically, the Veteran submitted a claim for service connection for PTSD in December 2007.  The Veteran was granted service connection for PTSD in an October 2008 rating decision and assigned a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 28, 2007.  The Veteran disagreed with the rating assigned and this appeal ensued.  In a September 2014 rating decision, the Veteran was granted a 50 percent rating for his service-connected PTSD effective December 28, 2007.    

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130. Under the general rating formula for mental disorders a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board in March 2011, and therefore the claim is governed by DSM-IV.

At an August 2008 VA PTSD examination, the Veteran reported that he is easily upset, has interrupted sleep, has nightmares two or three times a year, has intrusive thoughts, is easily startled and short-tempered, is uncomfortable in large crowds, and is hypervigilant.  He denied suicide attempts and panic attacks.  He denied psychiatric treatment but indicated that his general practitioner prescribed several medications including Prozac and Alprazolam.  He indicated that he is married and was divorced and remarried to the same woman and has one son with whom he is close.  He works full-time and does chores around the house.  He reported that he has a few friends and limited recreational and leisure pursuits.  Mental status evaluation revealed that he was alert and oriented in three spheres.  He was cooperative and dressed casually and appropriately.  The examiner observed no loose associations or flight of ideas and no bizarre motor movements or tics.  His mood was calm and his affect was appropriate.  He endorsed occasional nightmares and frequent intrusive thoughts.  There was no homicidal or suicidal ideations or intent.  There was no impairment of thought processes or communication and no delusions or hallucinations.  His recent and remote memory was adequate and his insight and judgment were adequate.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 56.  The examiner noted that the Veteran worked full-time, was self-employed, and did not miss work.  He had a few friends and attended church and he was irritable and stayed to himself.  He had limited interests and took medication with some relief.  The examiner concluded that the degree of the Veteran's social and occupational impairment as a result of his psychiatric symptoms is mild.  

At a May 2010 VA PTSD examination, the Veteran reported trouble sleeping and restlessness mainly at night.  He endorsed difficulty falling and staying asleep and he had interrupted sleep nightly and nightmares two to three times per week.  He endorsed intrusive thoughts three times per week.  He reported that he is easily startled, short-tempered, intolerant of crowds, and hypervigilant.  He denied suicide attempts and panic attacks.  He denied psychiatric treatment but indicated that his general practitioner gave him Alprazolam which he takes three times per day with some effectiveness.  The Veteran indicated that he works full-time as an over-the-road truck driver and had been working in that occupation for thirty-seven years.  He reported that he lives with his wife and does chores around the house when he is home.  He noted that he has few friends and his only interest is driving and occasionally going to church.  The Veteran reported that he has a spouse, one child, and one grandchild and is close to his family.  Mental status examination revealed that he was alert and oriented in three spheres.  He was casually and appropriately dressed and answered questions and volunteered information.  There were no loosened associations or flight of ideas and no bizarre motor movements or ticks.  His mood was calm and his affect was appropriate.  He had no suicidal or homicidal ideations or intent and no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  His recent and remote memory was adequate as were his insight and judgment.  He was assessed with PTSD and assigned a GAF score of 56.  The examiner concluded that the Veteran's psychiatric symptoms resulted in some impairment of social functioning.    

At his Board hearing in August 2011 the Veteran testified that he took medication twice a day for his PTSD and anxiety.  He described having episodes of depression and suicidal thoughts with no plan or actual attempts.  He reported having panic attacks multiple times per week.  He stated he was short-tempered and he tended to avoid crowds.  His spouse testified that he had frequent nightmares and that he had trouble remembering appointments and names.  The Veteran stated that his trucking business might end because of his physical health problems and that he did not believe he could work where he had to take orders from others.

At a May 2014 VA PTSD examination, the Veteran reported that he lives with his wife and had been originally married in 1966, divorced briefly and then remarried his spouse.  He has an adult son and one grandson and he indicated that he tries to see his son as often as possible.  He noted that he enjoys riding motorcycles and fishing with his son.  The Veteran works as an over-the-road truck driver as an independent owner/operator for forty-two years.  He noted that he planned to retire in October.  He endorsed suicidal thoughts daily for many years but denied suicide attempts.  He reported no plan or intention to harm himself and coped with those feeling by taking medication prescribed by his primary care physician.  He denied homicidal thoughts, intentions, or plans.  He indicated that he used Xanax to sleep but was not able to remember his dreams.  The Veteran's symptoms included anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Mental status examination revealed that the Veteran had good grooming and personal hygiene.  He was appropriately and casually dressed.  He was oriented in three spheres.  He was cooperative, alert, pleasant, and polite.  The Veteran reported that his mood was "getting worse as he gets older."  No significant affective disturbances were observed during the interview.  The Veteran spoke at a normal volume, pace, and tone.  His speech was linear and goal-directed.  The Veteran maintained adequate eye contact and no symptoms of psychosis or abnormal motor movements were observed.  No significant problems with thinking or communication were observed and no significant problems with attention, concentration, or memory were observed.  

Having reviewed the evidence, the Board finds the Veteran's statements credible but concludes that his PTSD does not warrant a rating in excess of the 50 percent rating currently assigned and that a higher schedular rating is not warranted during the relevant appeal period at issue.  The objective evidence of record as reported above reflects that the Veteran had problems such as suicidal thoughts, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, the evidence does not reflect problems with speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  Moreover, he did not manifest the symptomatology associated with a 70 percent rating.  The Board acknowledges that the Veteran reported having suicidal thoughts at his hearing and his most recent VA examination; however, he did not have any plan or intent.  Nor is it shown that such suicidal thoughts have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Similarly, his reports as to having memory problems and having experienced difficulty in adapting to stressful circumstances are not shown to have resulted in such occupational and social impairments.  Moreover, he does not have obsessional rituals, intermittently illogical speech, irrelevant or near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal hygiene or appearance. 

Turning to the GAF score that was assigned during the period in question, the Veteran was assigned a GAF score of 56 during the relevant time period at issue indicative of moderate symptoms.  The Veteran's symptoms of anxiety and chronic sleep impairment are specifically enumerated in the schedular criteria for a 30 percent rating.  The finding of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships are enumerated in the schedular criteria for a 50 percent rating.  As noted, a 50 percent rating has been awarded during the relevant appeal period at issue.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation. 

With regard to social functioning, the record reflects that the Veteran's relationship with his family was good and he had been married to his wife for many years.  He indicated that he enjoyed spending time with son riding motorcycles and fishing.  He had a few friends and occasionally attended church.  Consequently, the evidence does not demonstrate an inability to obtain or maintain social relationships.  With regard to his occupational functioning, the record reveals that the Veteran has worked as an over-the-road truck driver for at least forty-two years.  His PTSD is clearly shown to have resulted in a significant occupational impairment, but an impairment which is adequately considered by the assigned 50 percent rating.  

The medical evidence of record does not support the conclusion that the Veteran's symptoms more closely approximate a 70 percent rating during the relevant time period at issue.  The medical evidence of record indicates that the Veteran's thought process was logical and goal-directed, he denied homicidal ideations, and there was no evidence of panic attacks, hallucinations or delusions.  While he endorsed suicidal thoughts at the most recent VA examination, he noted that he had no plan or intent.  Therefore, the Veteran's social and occupational impairment are found to be consistent with a 50 percent rating.  Consequently, the Board finds the reported symptoms are more closely approximated by the current 50 percent rating for the entire appeal period at issue and a higher rating is not warranted.

Hearing Loss

Historically, the Veteran submitted a claim for service connection for hearing loss in December 2007.  The Veteran was granted service connection for bilateral hearing loss in an October 2008 rating decision and assigned a noncompensable rating effective December 28, 2007.  The Veteran disagreed with the rating assigned and this appeal ensued.   

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

At a VA audiological examination in August 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
45
LEFT
30
35
30
55
50

The average decibel loss in the right ear was 45; the average decibel loss in the left ear was 43.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  

At a VA audiological examination in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
50
LEFT
35
40
40
60
55

The average decibel loss in the right ear was 51; the average decibel loss in the left ear was 49.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner indicated that the Veteran's hearing loss resulted in significant effects on his occupation in that it resulted in hearing difficulty.  

At the August 2011 hearing before the Board, the Veteran testified that his hearing had worsened over the past year.  

At a VA audiological examination in May 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
55
50
LEFT
25
35
40
60
55

The average decibel loss in the right ear was 51; the average decibel loss in the left ear was 46.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The examiner indicated that the Veteran's hearing loss did not impact ordinary conditions of daily life including his ability to work.   

A review of the August 2008 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level II in the left ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 
	
The combination of level I and level II corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the May 2010 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 
	
The combination of level I and level I corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the May 2014 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 
	
The combination of level I and level I corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

Consequently, based on the results of the examinations of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating for the entire appeal period at issue.  

Extraschedular Considerations

In the present case, with regard to hearing loss, the Board has considered the Veteran's complaints of difficulties understanding people.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With regard to the claim for an increased rating for PTSD, the Board finds that the schedular evaluation assigned for the time period at issue for the Veteran's service-connected PTSD is adequate in this case.  The Veteran's primary symptoms include, anxiety and chronic sleep impairment which caused some occupational and social impairment.  However, all of these symptoms are contemplated in the schedular rating that is assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluation is adequate.  

The Board notes that VA records show service connection has additionally been established for coronary artery disease (100 percent effective October 16, 2015) and type II diabetes mellitus (20 percent effective December 28, 2007).  There is no indication in the available record that these ratings are inadequate.  Therefore, a referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to his hearing loss disability or PTSD, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected bilateral hearing loss or PTSD.

Service Connection - Tinnitus

Historically, the Veteran submitted a claim for service connection for tinnitus in December 2007.  The claim was denied in an October 2008 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.   

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309 (a) (2015). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A review of the Veteran's service treatment reports reflects a normal clinical evaluation of the Veteran's ears at his February 1966 entrance examination.  He denied trouble with his ears, nose, and throat on a report of medical history form prepared in conjunction with his entrance examination.  In October 1967, he reported an ear infection of the right ear.  He was assessed with otitis externa and media of the right ear.  He reported right ear pain and was assessed with otitis externa in January 1968 and January 1970.  Clinical evaluation of the ears was normal at the Veteran's separation examination in January 1970.  The Veteran reported ear, nose, or throat trouble on a report of medical history form prepared in conjunction with his separation examination.   

A review of the Veteran's DD214 reflects that his military occupation specialty (MOS) was a combat engineer.  The related civil occupation was a construction machine operator.  The Veteran's service personnel records reflect that he also served as a combat demolition specialist and a combat construction specialist.   

At an August 2008 VA audiological examination, the Veteran denied a history of tinnitus.  At a March 2010 hearing held before a Decision Review Officer (DRO), the Veteran's representative indicated that the Veteran served in Vietnam as a demolitions expert and was exposed to weapons fire on a regular basis.  The Veteran testified that he noticed ringing in his ears while on active duty which continued since that time.  At a May 2010 VA audiological examination, the Veteran did not report tinnitus.   

At an August 2011 hearing held before the Board, the Veteran testified that he had tinnitus since he was in service in Vietnam.  He reported that his MOS was combat engineer.  He indicated that he was around a lot of explosions while serving in Vietnam.  He reiterated that his tinnitus started during his active duty service.  The Veteran's spouse testified that she had been married to the Veteran since before he went into service.  She reported that the Veteran complained about ringing in his ears and difficulty hearing while he was on active duty.  The Veteran's son testified that the Veteran denied tinnitus at the previous VA examinations because he was unaware that ringing in the ears was actually tinnitus.  

At a May 2014 VA audiological examination, the Veteran reported bilateral tinnitus since service.  The examiner noted that the Veteran was unable to recall any specifics regarding the initial onset at this time.  The examiner opined that tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner's rationale is that while the Veteran is service-connected for hearing loss, his hearing was well within normal limits at his enlistment to service and well within normal limits at his separation from service without a significant shift in puretone thresholds in either ear.  

The Veteran clearly has current tinnitus or ringing in the ears, as reported when he submitted his claim and at the hearing held before the Board as well as at the most recent VA examination in May 2014.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002). 

The Board finds the Veteran has credibly attributed tinnitus to his exposure to acoustic trauma during service, specifically to exposure to explosives while serving in Vietnam.  Moreover, he has credibly reported an onset of tinnitus during active duty.  Additionally, the Veteran's spouse indicated that the Veteran reported ringing in his ears during his active duty.  While the Veteran initially denied tinnitus at VA examinations in 2008 and 2010, the most recent VA examination reflects a report of tinnitus with an onset during active duty.  Statements and testimony from the Veteran indicate that he had tinnitus in service and has suffered from the same since that time.  

Based on the Veteran's reports and supporting evidence of record, a continuity of symptomatology of chronic tinnitus has been established.  While the May 2014 VA examiner opined that the Veteran's tinnitus was less likely than not caused by service, the examiner's rationale was that the Veteran's hearing loss was within normal limits with no evidence of a significant shift in hearing thresholds during service.  However, the examiner did not address the Veteran's contentions of an onset of tinnitus during service or evidence of a continuity of tinnitus symptomatology since service.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is granted.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


